PER CURIAM:
Dennis Arthur Talbot, Jr., appeals the district court’s order granting summary judgment to his employer in his civil action alleging employment discrimination claims under the Americans with Disabilities Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Talbot v. Acme Paper & Supply Co., No. CA-04-1567-JFM, 2005 WL 2090699 *220(D.Md. Aug. 30, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED